Title: From Thomas Jefferson to Paul Bentalou, 25 June 1793
From: Jefferson, Thomas
To: Bentalou, Paul



Sir
Philadelphia June 25. 1793.

I have duly received your favor of the 18th. inst. Many objections lie to the issuing of passes by foreign agents to our vessels. In the case of a foreign Consul at Boston who officiously undertook to do it, the thing was forbidden. Were some of our vessels to have these passes, the want of them might subject others to doubts and obstacles in their voyages. The permission to grant these passes might lead to the most dangerous abuses, and the passports which we grant to our own vessels are perfectly sufficient. No instance, has occurred, as far as we know, of our passports having been disrespected. The vessels of ours, taken hitherto, were such as had left our states before a knowlege of the war had reached us, and consequently before we had begun to issue passports. I am Sir Your very humble servt

Th: Jefferson

